 UNIVERSAL PROTOTYPE, INC.Universal Prototype, Inc. and Pattern and ModelMakers Association of Warren and Vicinity, AFL-CIO. Case 7-CA-14394January 13, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on September 14, 1977, by thePattern and Model Makers Association of Warrenand Vicinity, AFL-CIO, herein called the Union,and duly served on Universal Prototype, Inc., hereincalled Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 7, issued an amended complainton October 14, 1977, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, theamended complaint alleges in substance that onAugust 9, 1977, following a Board election in Case 7-RC-14245, the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate; I and that, commencing on or about August 18,1977, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On October 21, 1977,Respondent filed its answer to the amended com-plaint admitting in part, and denying in part, theallegations in the amended complaint.On November 1, 1977, counsel for the GeneralCounsel filed directly with the Board a motion totransfer the case to the Board and Motion forSummary Judgment. Subsequently, on November 10,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Motion for Summa-ry Judgment.I Official notice is taken of the record in the representation proceeding,Case 7-RC-14245, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Senes 8, as amended. SeeLTV Electrosystems, Inc.. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4,234 NLRB No. 38Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its oppositionto the Motion for Summary Judgment, Respondentbasically questions the validity of the underlyingrepresentation proceeding and the resulting certifica-tion of the Union because of its objections to theelection and the failure to hold a hearing thereon,which it now requests. In addition, Respondentasserts there are issues as to the allegations of arequest to bargain and of the status of the Union asexclusive bargaining representative of its employeeswhich require a hearing.An examination of the record in Case 7-RC-14245reveals that an election conducted on May 5, 1977,pursuant to a Stipulation for Certification UponConsent Election, resulted in a vote of 12 for and 10against the Union, with I challenged ballot whichwas not sufficient to affect the results of the election.Respondent filed timely objections to conduct affect-ing the results of the election, alleging that the mostvocal antiunion employee failed to vote in theelection because of his fear of reprisal from prounionemployees. After investigation, the Regional Direc-tor, on May 19, 1977, issued his report and recom-mendations on the objections to conduct affectingthe results of the election in which he recommendedthat the objection be overruled in its entirety andthat the Board certify the Union. Respondent filedtimely exceptions to the Regional Director's report,as well as additional objections to conduct affectingthe results of the election. The Board, on August 9,1977, issued a decision and certification of represen-tative in which it adopted the findings and recom-mendations of the Regional Director, refused toconsider Respondent's additional objections whichwere raised for the first time before the Board, andcertified the Union as exclusive bargaining represen-tative of employees in the stipulated appropriate unit.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(aX5) is not entitled1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penrelo, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.3We there-fore find that Respondent has not raised any issuewhich is properly litigable in this unfair laborpractice proceeding.Respondent also contends that its answer alleginglack of knowledge of requests to bargain and of thestatus of the Union as the exclusive representative ofits employees raises issues warranting a hearing. Wedisagree. In his Motion for Summary Judgment,counsel for the General Counsel has alleged that arequest for bargaining was made by the Union,which request was attached to the amended com-plaint. However, Respondent in its answer admittedthat it sent to the Union the letter attached to theamended complaint, which letter states that Respon-dent "must decline your offer to bargain at thistime." Accordingly, we shall grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation with its prin-cipal place of business in the city of Fraser, Michi-gan, is engaged in the manufacture and nonretail saleof prototype plastic parts and related products.During the past 12 months, Respondent sold prod-ucts valued in excess of $50,000 to General MotorsCorporation, which during the year ending Decem-ber 31, 1976, had gross revenue in excess of $1million, and which during the same period shippedfrom its Michigan plants goods valued in excess of$50,000 directly to points outside the State ofMichigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).3 Respondent contends that the Board should consider what it alleges as"newly discovered" or "previously unavailable" evidence which it raised forthe first time following the issuance of the Regional Director's report andII. THE LABOR ORGANIZATION INVOLVEDPattern and Model Makers Association of Warrenand Vicinity, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time journeymen,apprentice and trainee mold makers, model mak-ers, pattern makers, fixture builders, and woodand metal shop maintenance employees em-ployed by the Employer at its facility located at17085 Masonic, Fraser, Michigan; but excludingall production and maintenance employees, officeclerical employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn May 5, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 9, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 16, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about August 18, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceAugust 18, 1977, and at all times thereafter, refusedrecommendations in Case 7-RC-14245. The Board refused to consider thesame "newly discovered" evidence in Case 7-RC-14245 because it was nottimely filed, and for the same reason we will not consider that evidence inthe present case.238 UNIVERSAL PROTOTYPE, INC.to bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Universal Prototype, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Pattern and Model Makers Association ofWarren and Vicinity, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time journeymen,apprentice and trainee mold makers, model makers,pattern makers, fixture builders, and wood and metalshop maintenance employees employed by the Em-ployer at its facility located at 17085 Masonic,Fraser, Michigan; but excluding all production andmaintenance employees, office clerical employees,professional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since August 9, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about August 18, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Universal Prototype, Inc., Fraser, Michigan, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Pattern and ModelMakers Association of Warren and Vicinity, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All full-time and regular part-time journeymen,apprentice and trainee mold makers, model mak-ers, pattern makers, fixture builders, and woodand metal shop maintenance employees em-ployed by the Employer at its facility located at17085 Masonic, Fraser, Michigan; but excludingall production and maintenance employees, officeclerical employees, professional employees,guards and supervisors as defined in the Act.239 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its place of business in Fraser, Michi-gan, copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided bythe Regional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNoncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Patternand Model Makers Association of Warren andVicinity, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time jour-neymen, apprentice and trainee mold mak-ers, model makers, pattern makers, fixturebuilders, and wood and metal shop mainte-nance employees employed by the Employerat its facility located at 17085 Masonic,Fraser, Michigan; but excluding all produc-tion and maintenance employees, office cler-ical employees, professional employees,guards and supervisors as defined in the Act.UNIVERSAL PROTOTYPE,INC.240